UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7536



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES VINCENT WELLS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CR-96-34-BR, CA-00-730-5-BR)


Submitted:   January 31, 2002             Decided:   February 7, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kieran Joseph Shanahan, SHANAHAN LAW GROUP, Raleigh, North Caro-
lina, for Appellant. Robert Edward Skiver, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Vincent Wells seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Wells, Nos. CR-96-34-BR; CA-

00-730-5-BR (E.D.N.C. filed June 8, 2001 & entered June 12, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                 2